Title: To Thomas Jefferson from Peregrine Fitzhugh, 25 March 1797
From: Fitzhugh, Peregrine
To: Jefferson, Thomas


                    
                        Dear Sir
                        Annapolis
March 25th. 1797—
                    
                    Agreeably to my promise I cover you as many Grains of the Cumberland Corn as can be conveniently conveyed in a Letter and I hope they will reach you safe. I have also sealed up very carefully about a Pint of the same Corn and shall request our Friend John Mason to forward it to some Gentleman in Fredericksburg of whom I will give you notice in a P.S. to this Letter that you may direct any of your neighbours going to that Place to call for it unless a safe conveyance to you should sooner offer. This Corn tho it appears to have preserved its species has in a great degree lost its luxuriance from having been cultivated in a very poor Soil. I have little doubt however of its recovery with you and as little of its answering the purpose you wish it by coming in at the latter end of your roasting your Crops unless it should have got mixed with other Corn. You mentioned a valuable pea which you had brought to this Country from France. If on your way to Congress the ensuing fall it should not slip your memory and be not too troublesome to drop me a few Spoon-Fulls of them at Mr. Brydens Baltimore Town I shall consider it a singular Favor. Since I parted with you in Philadelphia I have not been free from those little occasional feuds peculiar to the wide difference of political Sentiments which unfortunately prevails in our Country. In some of these I have heard your friend Mr. Maddison vehemently charged with having tarnished his political career by a most glaring and palpable inconsistency of Conduct. It has been alledged that in the general Convention which gave birth to our present Government and Constitution he warmly opposed the principle of vesting the treaty making powers in the President and Senate to the utter exclusion of the representative branch as an abridgement of the Peoples priviladges equally dangerous and unnecessary that in the convention of his own state which adopted the Constitution he again urged the impolicy of the measure on similar Principles and that during the discussion of the british Treaty he as strenously contended that the article did not give the President and Senate the right of making treaties perfectly independent of the Lower House. I found myself unable to contradict these charges without following the example which my adversaries were probably  then setting me that of making round assertions without knowing or perhaps even caring whether they were founded in fact or not—I think I heard you say you had a correct sketch of all the arguments of any importance which took place in the Genl. Convention. If so and you should not deem it too troublesome I will thank you for putting it in my power to rescue a character I so much admire from the shade which is attempted to be cast upon it by his Enemies. I am so far on my return to my Partner and our large young Flock and anticipate a pleasure in the meeting of which you can readily form an Idea—I hope you found your Family well on your return and from the late favorable seasons a great change in the appearance of your Farm—I shall be happy to hear that the corn has got safe to you. A Letter by post directed to me near Hagers Town Washington County Maryland will find its way to me. I have the honor to be with every possible respect Dr Sir Yr. most obedt. & Humble Servant
                    
                        Peregne. Fitzhugh
                    
                    
                        P.S. Being informed that a Person from this Town will go up in a few days to your House I shall hunt him out in the morning and lodge the Package of Corn with him—
                    
                